Citation Nr: 0602629	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-08 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cincinnati, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for right knee chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from May 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim for an 
increased (compensable) evaluation for right knee 
chondromalacia patella.  

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in May 2003.  A transcript of the RO 
hearing is on file.  

A March 2004 VA RO decision granted an increased rating, to a 
10 percent evaluation, for service-connected chondromalacia 
patella, left knee, with degenerative joint disease.  This 
matter is not before the Board.  

In May 2005, the veteran advised the RO that he had moved to 
within the jurisdiction of the VA RO in Cincinnati, Ohio.  

The claim on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action is required on his part.  


REMAND

The Board has determined that further action must be 
undertaken in this matter, prior to appellate review.






A June 2005 SSOC reflects that the veteran failed to report 
for a re-scheduled VA knee examination in April 2005.  
However, the record also indicates that in May 2005, the 
veteran advised the RO that he was unable to appear for the 
re-scheduled VA examination as he had moved from Tampa, 
Florida, to Cincinnati, Ohio.  He also specifically requested 
that he be afforded a VA knee examination near the VA's 
Cincinnati, Ohio facility.  The record does not reflect 
whether the RO attempted to reschedule the veteran for the 
examination.  This development is necessary as the VCAA 
requires that the veteran be afforded an opportunity for a VA 
knee examination.  

Further, the VA RO decisions, statement of the case (SOC) and 
supplemental statements of the case (SSOC's) make reference 
to a March 2003 VA examination of the veteran's knees.  The 
March 2003 report of VA examination demonstrates, however, 
that no examination of the veteran's knees was requested or 
performed at that time.  

Given the above deficiencies, the Board has concluded that 
VCAA is not met with regard to the claim on appeal.  In Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) the CAVC held that 
the "[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  The RO provided the veteran with no right knee 
examination-despite his request and medical evidence 
indicating the necessity of the same.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  



Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and invite him to identify all 
pertinent treatment for service-connected 
right knee chondromalacia patella, dated 
from December, 2000 to the present, if 
not already on file.  

The VBA AMC should also request and 
obtain any outstanding VA treatment 
reports, dated from August 2005 to the 
present, as well as any other records 
identified by the veteran.  

2.  The veteran should be scheduled for a 
VA joints examination for a determination 
of the severity of symptoms of service-
connected right knee chondromalacia 
patella.  All indicated tests and studies 
should be performed, to include X-ray and 
range of motion studies of the right 
knee, and the claims folder must be made 
available to the examiner for use in the 
study of the case.  The examiner should 
identify and list all symptoms of 
service-connected right knee 
chondromalacia patella, with a statement 
as to whether or not the veteran's right 
knee disability includes degenerative 
arthritis.  

The examiner is to set forth all findings 
and conclusions, along with rationale and 
support for the diagnosis and nexus 
opinion entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.  




3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested VA 
examination report, to include the 
requested medical opinion, and that all 
actions taken are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased (compensable) rating for 
right knee chondromalacia patella, on a 
de novo basis-specifically to include 
consideration of all of the evidence of 
record for the entire appeal period, 
particularly to include close attention 
to evidence received since the time of 
the June 2005 SSOC.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC as to the 
issue of entitlement to an increased (compensable) rating for 
right knee chondromalacia patella, with reasons and bases for 
the decision.  The veteran and his representative should be 
given an appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


